

114 S2098 IS: Students Before Profits Act of 2015
U.S. Senate
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2098IN THE SENATE OF THE UNITED STATESSeptember 29, 2015Mr. Murphy (for himself, Mr. Durbin, Ms. Warren, Mr. Brown, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to improve the determination of cohort default rates and
			 provide for enhanced civil penalties, to ensure personal liability of
			 owners, officers, and executives of institutions of higher education, and
			 for other purposes. 
	
 1.Short titleThis Act may be cited as the Students Before Profits Act of 2015.
 2.Improved determination of cohort default ratesSection 435 (20 U.S.C. 1085) is amended—
 (1)in subsection (a)(2), by adding at the end the following:
				
 (E)(i)In any case where the Secretary has determined that the institution has engaged in default manipulation, the Secretary—
 (I)shall recalculate the cohort default rate for the institution under this section using corrected data and information, for all fiscal years for which the default manipulation has occurred; and
 (II)using the recalculated cohort default rate, shall redetermine whether the institution is ineligible to participate in a program under this title.
 (ii)In this section, the term default manipulation means engaging in a device or practice, such as branching, consolidation of campuses, consolidation or manipulation of the identification codes used by the Office of Postsecondary Education to designate campuses and institutions, change of ownership or control, serial forbearance, or any similar device or practice (as determined by the Secretary) when, but for the device or practice, one or more campuses of an institution of higher education would be at risk of cohort default rate sanctions under this section or student default risk sanctions under section 489A.; and
 (2)in subsection (m)(3), by striking through the use of and all that follows through the period at the end and inserting through default manipulation.. 3.Civil penalties (a)In generalPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by inserting after section 489 the following:
				
					489A.Civil penalties and other remedies
 (a)DefinitionsIn this section: (1)Officer of an institution of higher educationThe term officer of an institution of higher education includes the president, chief executive officer, and chief financial officer of an institution of higher education or their equivalents.
 (2)Student default riskThe term student default risk means a risk that is reflected as a percentage that is calculated by taking an institution's 3-year cohort default rate, as defined in section 435(m), for the most recent fiscal year available, and multiplying it by the percentage of students enrolled at such institution receiving a Federal student loan authorized under this title during the previous academic year.
 (3)Substantial misrepresentation or other serious violationThe term substantial misrepresentation or other serious violation means either of the following: (A)A substantial misrepresentation regarding—
 (i)the nature of the educational program of an institution of higher education;
 (ii)the financial charges of the institution; (iii)the space availability in a program of the institution for which a student is considering enrollment;
 (iv)the admission requirements of the institution; (v)the transferability of credits from the institution;
 (vi)whether a program of the institution meets the necessary standards to qualify students to sit for licensing examinations, or obtain certification required as a precondition for employment, in the State in which the students reside;
 (vii)the passage rates of students at the institution in obtaining certification requirements;
 (viii)the passage rates of students who sit for licensing examinations; or
 (ix)the employability of the graduates of the institution.
 (B)A violation as follows that is determined to constitute an unfair, deceptive, or abusive act or practice:
 (i)A violation of section 487(a)(20).
 (ii)A violation of the default manipulation regulations promulgated by the Secretary under section 435(m)(3).
 (iii)Failure to comply with the program review process described in section 498A. (iv)A violation of the program integrity regulations promulgated by the Secretary under this Act.
 (v)A violation of this Act that the Secretary has determined, by regulation, to be a serious violation for purposes of this section.
									(b)Sanctions for substantial misrepresentations or serious violations
							(1)Civil penalties
 (A)In generalThe Secretary may impose a civil penalty upon an eligible institution upon making a determination, after reasonable notice and opportunity for a hearing, that an eligible institution has engaged in a substantial misrepresentation or other serious violation.
 (B)Amount of civil penaltiesA civil penalty imposed for a violation under subparagraph (A) shall be not less than $100,000 or—
 (i)in the case of a first violation, an amount equal to the product of $1,000,000 multiplied by the institution’s student default risk, whichever is larger;
 (ii)in the case of a second violation, an amount equal to the product of $2,000,000 multiplied by the institution’s student default risk, whichever is larger; and
 (iii)in the case of a third or subsequent violation, an amount equal to the product of $3,000,000 multiplied by the institution’s student default risk, whichever is larger.
 (C)Treatment of multiple institutionsFor the purpose of determining the number of violations under subparagraph (B), any violation by a particular institution will accrue against all identification codes used by the Office of Postsecondary Education to designate campuses and institutions affiliated with the institution, and within the period of participation for the institution, as defined in section 668.13(b) of title 34, Code of Federal Regulations, or any successor regulation.
 (c)Sanctions for other violations of this titleUpon determination, after reasonable notice and opportunity for a hearing, that an eligible institution has engaged in a violation of any other provision of this title, including the failure to carry out any provision of this title, that is not a significant misrepresentation or other serious violation, the Secretary may impose a civil penalty upon such institution of not more than $100,000 (subject to such adjustments for inflation as may be prescribed in regulation) for each such violation.
						(d)Civil penalties  and sanctions for
 officers of institutionsUpon determination, after reasonable notice and an opportunity for a hearing, that an officer of an institution of higher education that participates in a program under this title has knowingly and willfully, or with gross negligence, violated a provision of this title, the Secretary may sanction the officer. Such sanctions may include the following:
 (1)Prohibiting the institution of higher education that has employed the officer of an institution of higher education and that participates in a program under this title, or any other institution of higher education that participates in a program under this title, from employing the officer, except that any such prohibition under this subsection shall not be for a period of more than 5 years from the date of the determination of the violation.
 (2)Assessing a civil penalty against an officer of an institution of higher education who has knowingly and willfully, or with gross negligence, violated a provision of this title, except that any such civil penalty under this subsection shall not be greater than the amount of the officer’s compensation for each year for which the violations are determined to have occurred. For purposes of this paragraph, an officer's compensation shall include proceeds of any sales of stock and any incentive-based compensation (including stock options awarded as compensation) based on information required to be reported to the Secretary or any other Federal agency during the period in which the violations are determined to have occurred.
							(e)Limitation, suspension, or termination of eligibility status
 (1)In generalUpon determination, after reasonable notice and opportunity for a hearing, that an eligible institution has engaged in a violation of any provision of this title (including the failure to carry out any provision of this title or any regulation prescribed under such provision) or a violation of any applicable special arrangement, agreement, or limitation, the Secretary may limit, suspend, or terminate the participation in any program under this title of an eligible institution, subject to the requirements of paragraph (2).
 (2)Suspension proceduresNo period of suspension under this section shall exceed 60 days unless the institution and the Secretary agree to an extension or unless limitation or termination proceedings are initiated by the Secretary within that period of time.
							(f)Emergency action
 (1)In generalThe Secretary may take an emergency action against an institution, under which the Secretary shall, effective on the date on which a notice and statement of the basis of the action is mailed to the institution (by registered mail, return receipt requested), withhold funds from the institution or its students and withdraw the institution's authority to obligate funds under any program under this title, if the Secretary—
 (A)receives information, determined by the Secretary to be reliable, that the institution is violating any provision of this title, any regulation prescribed under this title, or any applicable special arrangement, agreement, or limitation;
 (B)determines that immediate action is necessary to prevent misuse of Federal funds; and (C)determines that the likelihood of loss outweighs the importance of the procedures prescribed in subsection (e) for limitation, suspension, or termination.
 (2)Time limitationAn emergency action described in paragraph (1) shall not exceed 30 days unless limitation, suspension, or termination proceedings are initiated by the Secretary against the institution within that period of time.
 (3)Opportunity to show causeThe Secretary shall provide an institution that is the subject of an emergency action under this subsection an opportunity to show cause, if the institution so requests, that the emergency action is unwarranted and should be lifted.
							(g)Lifting of
 sanctionsNotwithstanding any other provision of this title, an institution of higher education that has been sanctioned by the Secretary under this section or any other provision of this title may not have such sanctions lifted until the Secretary has conducted a subsequent program review under section 498A and has found the institution to be in compliance with this title.
						(h)Single course of conduct; compromise authority
 (1)Same course of conductFor purposes of this section, acts and omissions relating to a single course of conduct shall be treated as a single violation.
 (2)Compromise authorityAny civil penalty under this section may be compromised by the Secretary. In determining the amount of such penalty, or the amount agreed upon in compromise, the Secretary shall consider—
 (A)the appropriateness of the penalty to the size of the institution of higher education subject to the determination; and
 (B)the gravity of the violation, failure, or misrepresentation.
 (i)Collection of penaltyThe amount of any penalty under this section may be deducted from any sums owing by the United States to the institution charged.
						(j)Disposition of amounts recovered
 (1)Use for student relief fundFor each fiscal year, an amount equal to 100 percent of the amounts recovered or collected under this section shall be deposited into the Student Relief Fund established under subsection (k).
 (2)ReportThe Secretary shall regularly publish, on the website of the Department, a detailed description that includes the amount of funds that were used for the Student Relief Fund under paragraph (1).
							(k)Student relief fund
 (1)EstablishmentThe Secretary shall establish a Student Relief Fund (referred to in this subsection as the Fund) that shall be used, subject to the availability of funds, to provide financial relief to any student enrolled in an institution of higher education that—
 (A)has failed to comply with an eligibility requirement under section 101 or 102 or an obligation incurred under the terms of the program participation agreement under section 487; or
 (B)has been sanctioned under subsection (b) or (c). (2)Treatment and availability of funds (A)Funds that are not government fundsFunds obtained by or transferred to the Fund shall not be construed to be Government funds or appropriated monies.
 (B)Amounts not subject to apportionmentNotwithstanding any other provision of law, amounts in the Fund shall not be subject to apportionment for purposes of chapter 15 of title 31, United States Code, or under any other authority.
 (C)No fiscal year limitationSums deposited in the Fund shall remain in the Fund and be available for expenditure under this subsection without fiscal year limitation.
								(3)Investments
 (A)Amounts in fund may be investedThe Secretary of Education may request the Secretary of the Treasury to invest the portion of the Fund that is not, in the discretion of the Secretary of Education, required to meet the current needs of the Fund.
 (B)Eligible investmentsInvestments shall be made by the Secretary of the Treasury in obligations of the United States or obligations that are guaranteed as to principal and interest by the United States, with maturities suitable to the needs of the Fund as determined by the Secretary on the record.
 (C)Interest and proceeds creditedThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to the Fund.
 (4)RegulationsThe Secretary shall prescribe regulations to implement the requirements of this section within 1 year after the date of enactment of the Students Before Profits Act of 2015.
 (5)Authorization of appropriationsIn addition to funds derived from financial penalties assessed pursuant to subsection (j), there are authorized to be appropriated such sums as may be necessary to carry out this subsection for fiscal year 2015 and each of the 5 succeeding fiscal years.
							(l)State enforcement
 (1)In generalAny violation of subsection (b), including the regulations promulgated under such subsection, shall be a cause of action enforceable by the State, through the attorney general (or the equivalent thereof) of the State, in any district court of the United States in that State or in a State court that is located in that State and that has jurisdiction over the defendant. The State may seek any relief provided under paragraph (4)(B) for such violation, or any remedies otherwise provided under law.
							(2)Notice required
 (A)In generalBefore initiating any action in a court or other administrative or regulatory proceeding against any institution of higher education as authorized by paragraph (1) to enforce any provision of this subsection, including any regulation promulgated by the Secretary under this subsection, a State attorney general shall timely provide a copy of the complete complaint to be filed and written notice describing such action or proceeding to the Secretary, except as provided in subparagraph (B).
 (B)Emergency actionIf prior notice is not practicable, the State attorney general shall provide a copy of the complete complaint and the notice to the Secretary immediately upon instituting the action or proceeding.
 (C)Contents of noticeThe notification required under this paragraph shall, at a minimum, describe— (i)the identity of the parties;
 (ii)the alleged facts underlying the proceeding; and (iii)whether there may be a need to coordinate the prosecution of the proceeding so as not to interfere with any action, including any rulemaking, undertaken by the Secretary or another Federal agency.
 (3)RegulationsThe Secretary shall prescribe regulations to implement the requirements of this subsection and periodically provide guidance in order to further coordinate actions with the State attorneys general.
							(4)Preservation of state authority
 (A)State claimsNothing in this subsection shall be construed as altering, limiting, or affecting the authority of a State attorney general or any other regulatory or enforcement agency or authority to bring an action or other regulatory proceeding arising solely under the law in effect in that State.
								(B)Relief
 (i)In generalRelief under this subsection may include, without limitation— (I)rescission or reformation of contracts;
 (II)refund of moneys or return of real property; (III)restitution;
 (IV)disgorgement or compensation for unjust enrichment; (V)payment of damages or other monetary relief;
 (VI)public notification regarding the violation, including the costs of notification; and (VII)limits on the activities or functions of the person.
 (ii)ExclusionRelief under this subsection shall not include the ability to suspend or terminate the eligibility status of an institution of higher education for programs under this title..
 (b)Program review and dataSection 498A(b)(8) of the Higher Education Act of 1965 (20 U.S.C. 1099c–1(b)(8)) is amended by inserting and to the applicable State Attorney General if the institution is found to have not complied with the program review process under this section after under review.
 4.Personal liability for officers of institutionsSection 498(e) of the Higher Education Act of 1965 (20 U.S.C. 1099c(e)) is amended— (1)in paragraph (4), by striking The Secretary and inserting Except as provided in paragraph (7), the Secretary; and
 (2)by adding at the end the following:  (7)Notwithstanding paragraph (4), if the Secretary has taken an enforcement action against a proprietary institution of higher education (as defined in section 102(b)), (which may include heightened oversight activities such as heightened cash monitoring, provisional certification, or requirements to obtain approval for new educational programs and locations), the Secretary may hold an executive officer of the institution personally liable for financial losses related to such action to the Federal Government, student assistance recipients, and other program participants for funds under this title..
			5.Government claims for discharge
 (a)FFEL and Direct loan programsSection 437(c)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087(c)(1)) is amended in the first sentence by striking against the institution and its affiliates and principals and inserting against the institution, its affiliates and principals, and any executive officer or board member of the institution.
 (b)Federal Perkins loansSection 464(g)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087dd(g)(1)) is amended by striking against the institution and the institution's affiliates and principals and inserting against the institution, the institution's affiliates and principals, and any executive officer or board member of the institution.
 6.Program participation agreementSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:
			
 (30)In the case of a proprietary institution of higher education (as defined in section 102(b)), such institution will prohibit any individual who has been found guilty of defrauding students from being a member of the board of directors, the chief executive officer, or other executive officer of the institution..
		